ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of -                                  )
                                               )
Vigor Marine, LLC                              ) ASBCA No. 63271-PET
                                               )
Under Contract No. N00024-19-C-4447            )

APPEARANCES FOR THE PETITIONER:                    Mark G. Jackson, Esq.
                                                   Stowell B. Holcomb, Esq.
                                                    Jackson Holcomb LLP
                                                    Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   David J. Kelly, Esq.
                                                    Trial Attorney
                                                    Bremerton, WA

                     ORDER PURSUANT TO RULE 1(a)(5)
            DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       The contractor filed, under Rule 1(a)(5), a request for an order directing the
contracting officer to render a decision by June 22, 2022, on a March 22, 2022 certified
claim for $11,024,797. The government has advised that a final decision on the claim
will be issued by July 21, 2022. We deem this date reasonable.

       Accordingly, the Board hereby directs the contracting officer to issue a decision
on the contractor’s claim by July 21, 2022.

        This Order completes all necessary action by the Board. If the contracting officer
fails to comply with this Order, such failure will be deemed a decision by the contracting
officer denying the claim, and the contractor may appeal to this Board or sue in the
United States Court of Federal Claims pursuant to the Contract Disputes Act, 41 U.S.C.
§§ 7103(f)(5), or 7104, as appropriate.

       Dated: June 22, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals
(Signatures continued)
 I concur                                            I concur



 OWEN C. WILSON                                      J. REID PROUTY
 Administrative Judge                                Administrative Judge
 Vice Chairman                                       Vice Chairman
 Armed Services Board                                Armed Services Board
 of Contract Appeals                                 of Contract Appeals


      I certify that the foregoing is a true copy of the Order Pursuant to Rule 1(a)(5) of
the Armed Services Board of Contract Appeals in ASBCA No. 63271-PET, Petition of
Vigor Marine, LLC, rendered in conformance with the Board’s Charter.

       Dated: June 23, 2022




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2